Luke, J.
The defendant was convicted of a violation of the prohibition law. Upon conflicting evidence the jury were authorized to find him guilty.
The defendant’s special ground in his motion for new trial which alleges that the court erred in permitting the State’s witness to testify that he paid the defendant for the whisky which the defendant sold him by giving him a check is without merit. The best-evidence rule does not apply in an instance like this. The witness having sworn that he bought the whisky, it was not error ■to allow him to testify that he paid for the whisky by giving a bank check for it. The check was not the basis of the action, and was only collaterally involved. See, in this connection, Southern States Exploring &c. Syndicate v. McManus, 113 Ga. 982 (2) (39 S. *344E. 480); Sasser v. Campbell, 9 Ga. App. 178 (2) (70 S. E. 980); Avery v. Armour, 17 Ga. App. 458 (3) (87 S. E. 698).
It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.